DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Status of the Claims
	Claims 45, 47, 51 and 60-62 were previously allowed.  None of the claims have been amended, cancelled or newly added.  Accordingly, claims 45, 47, 51 and 60-62 remain pending in the application.  

Information Disclosure Statement
	The IDS dated 1/11/2021 has been considered.  A signed copy is enclosed herewith.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or reasonably suggest a homogeneous, non-aqueous pharmaceutically acceptable solution comprising busulfan solubilized in a non-aqueous 
The closest prior art (Andersson and Sawaya) is of record.  Sawaya is silent to the particular active agent, busulfan and Andersson is silent to a non-aqueous solution comprising busulfan solubilized in a non-aqueous PEG. Neither reference teach or suggest the claimed invention for the reasons explained above.  Thus, the prior art does not teach or reasonably suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 45, 47, 51 and 60-62 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

 /CARLOS A AZPURU/ Primary Examiner, Art Unit 1617